Case 2:19-cv-00710-JDC-JPM Document 23 Filed 05/19/21 Page 1 of 1 PageID #: 55




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

PEGGY L. VAN DYKE                             :         DOCKET NO. 2:19-cv-0710
    REG. # 062610-019

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


US COMMISSIONER SOCIAL
SECURITY ADMINISTRATION                       :          MAG. JUDGE
                                                         PEREZ-MONTEZ

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and considering that absence of objections to

the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that VanDyke’s appeal is

hereby DISMISSED WITHOUT PREJUDICE.

       THUS DONE AND SIGNED in Chambers, on this 19th day of May, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
